Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (Specification, paragraph 0015 and 0044). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The independent claims 1 and 12 are directed to the abstract idea of:
“A computer product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices performs a method of normalizing terminology and phrases within a language model for a language domain, the method comprising: monitoring business related textual data from a plurality of platforms; collecting trending n-grams from the textual data; identifying if a term that does exist in the data model appears in a new context; passing the term in the new context to a human for determination if the term should be added to a training example in the new context for retraining the data model; if the term does not appear in the new context, checking the term for frequency of use in a known context and adding the term in the known context to the training example with a new priority if the frequency has reached a predetermined threshold; and recompiling the language model based on the term in context”

	The limitation of “monitoring…”, “collecting…”, “identifying…”, “passing…”, “checking…”, and “recompiling…”, under broadest reasonable interpretation, as drafted, covers a human performing mental processes and utilizing concepts. An ordinary person skilled in the art would be able to monitor business related text data from a plurality of platforms and collect trending n-grams from text data monitored. For example, a human would be able to monitor and mentally evaluate business related email, postal mail, articles, etc. and collect relevant trends such as most talked about topics, term, keyword, or subject within the text by computing probabilistic model, n-gram, using pen and paper. Identifying a term limitation, is only used to identify if a term appears in a new context which is a simple mental processes step that can be performed by analyzing and comparing data model and context. Claim also mentions passing a term to a human for determination of whether to add the term to a data. This limitation as a whole is an embodiment of human making a choice/ judgment. Furthermore, the limitation of checking the frequency of use of a term and adding the term to a data set if it has reached a specific threshold can also be performed by a human as a mental process or by using pen or paper. Human would be able to simply analyze the occurrence of the term in the data or given text and check if 
	The judicial exception is not integrated into a practical application. In particular, claims 1 recite additional elements -- “non-transitory computer readable medium” and “computer devices”. The additional element, “non-transitory computer readable medium” (CRM), is well known and generic competent used conventionally in most of the generic computer devices. Also, it is known that CRM or computer-implementation of an abstract idea is not a factor that weighs in favor of patentability under subject matter eligibility. In addition, “computer devices”, as suggested is a generic element and accounts to no additional limits that may result in subject matter eligibility. According, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The dependent claims 2 and 13 are directed towards the abstract idea of determining frequency of a term, and if the frequency reaches a predestined threshold, adding the term to a data set. This limitation can be performed by a human using mental processes or pen and paper evaluation. A 
The dependent claim 3 and 14 are directed to the abstract idea of ignoring terms if they don’t match the threshold. This limitation can also be performed by human using mental processes and it is simply comparing the threshold value and frequency value and determining whether to ignore a term.
The dependent claims 4 and 15 are directed to the abstract idea of deleting known terms from data if frequency of use fall below a threshold. A human would be able remove a term from a data if number of occurrences of term in given context fall below a threshold.
The dependent claims 5 and 16 are directed to the abstract idea of threshold value being met and is stored in a storage. This limitation can also be performed by human using mental processes, as it is simply adding a term to a data/ storage if a threshold value is met.
The dependent claims 6 and 17 are directed to the abstract idea of passing a term to human when term is found in new context meets the threshold value. This limitation can be performed by humans where one person can evaluate the term for whether it appears in new context and meet the threshold. After it is determined that the term in new context is above certain threshold, it is passed down to some other individual.
The dependent claims 7 and 18 are directed to the abstract idea of text data used can be from various mediums such as social media, emails, etc. This limitation is only used to specify medium the text data is received from and does not add any further limiting factor to the claim that may result in subject matter eligibility.
The dependent claims 8-9 and 19-20 are directed to the abstract idea of n-gram comprise unigram (claim 8 and 19) and bigram (claim 9 and 20). Here the claims are being used to specify which concept are being utilized for the n-gram. Using the mentioned calculation model for n-gram, a human would be able to compute the n-gram model accordingly using pen and paper. The dependent claims 10-11 and 21-22 are directed to the abstract idea of n-gram consisting of n items where n is a positive integer (claims 10-11 and 21-22) and n is greater than two (claims 11 and 22). Similar to what was mentioned above, this limitation is also specifying details for the n-gram model’s calculation. Therefore, a human would be able to use the mentioned specifications of n-gram and utilize them while calculating the n-gram model by using pen and paper.
Dependent claims 2-11 and 13-22 do not impose the judicial exception being integrated into a practical applicant and further fails to include additional elements that are sufficient to amount to significantly more than the judicial exception.
	The independent claim 23 is directed to the abstract idea of:
“A method of removing terms from a language model based on use, the method comprising: monitoring business related textual data from a plurality of platforms; collecting trending n-grams from the textual data; if the term is in the data model, determining a frequency of use of the term in the text in a context in which the term appears in the data model; deleting the term in context from a training example for the data model if the frequency of use falls below a predetermined threshold; and recompiling the language model based after removing the term in the context from the training example.”

	The limitation of “monitoring…”, “collecting…”, “determining…”, “deleting…”, and “recompiling…”, under broadest reasonable interpretation, as drafted, covers a human performing mental processes and utilizing concepts. An ordinary person skilled in the art would be able to monitor business related text data from a plurality of platforms and collect trending n-grams from text data monitored. For example, a human would be able to monitor and mentally evaluate business related email, postal mail, articles, etc. and collect relevant trends such as most talked about topics, term, keyword, or subject within the text by computing probabilistic model, n-gram, using pen and paper. Determining the frequency of use of term is a process that can be performed mentally or by using pen and paper. A person would be able to look for a term in a text data, were it appears in certain context and check for how many occurrences of that term are present to get the frequency value. Moreover, a person can also perform the presented “deleting…” limitation, which simply is removing a term from 
	This judicial exception is not integrated into a practical application since claim 23 does not present any additional elements and fails to amount to significantly more than the judicial exception. As discussed above, the claim is directed to an abstract idea, making it ineligible for patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baum (Document ID: US-20160217128-A1).
Regrading claim 23, Baum does teach a method of removing terms from a language model based on use, the method comprising:
monitoring business related textual data (Paragraph 0015) from a plurality of platforms (Fig 6, Reference character 10; Paragraph 0083, line 2- 9); 
collecting trending n-grams from the textual data (Paragraph 0017, line 6-13, show n-gram being used to associate concepts that might come up in communication data; also see Paragraph 0060);
 if the term is in the data model, determining a frequency of use of the term in the text in a context in which the term appears in the data model (Paragraph 0060-0064; term from n-gram has its number of occurrences stored to get prominence score); 
deleting the term in context from a training example for the data model if the frequency of use falls below a predetermined threshold (Paragraph 0063-0064, show discarding of the n-gram terms if they fall below the prominence threshold; also see Paragraph 0077); and 
recompiling the language model based after removing the term in the context from the training example (Paragraph 0052, mention of re-training of language model being performed regularly).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-10, 12-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (Document ID: US-20160217128-A1) in view of Luis (Document ID: US-20160078016-A1).
Regarding claim 1 and 12, Baum teaches a computer product comprising computer executable code embodied in a non-transitory computer readable medium (Paragraph 0087-0088) that, when 
monitoring business related textual data (Paragraph 0015) from a plurality of platforms (Fig 6, Reference character 10; Paragraph 0083, line 2- 9); 
collecting trending n-grams from the textual data (Paragraph 0017, line 6-13, show n-gram being used to associate concepts that might come up in communication data; also see Paragraph 0060); 
identifying if a term that does exist in the data model appears in a new context (Paragraph 0037- 0042 and 0048-0049, mention of new term and relationship being found and added to the ontology; Also see Claim 1); 
if the term does not appear in the new context, checking the term for frequency of use (Paragraph 0060-0063, mentions occurrence being counted for candidate term) in a known context (Paragraph 0059, mention source specific language model, Ls, being used as context; also see Paragraph 0063 and its following equation using Ls to get prominence score) and adding the term in the known context to the training example with a new priority if the frequency has reached a predetermined threshold (Paragraph 0063-0066 mention of adding term or incrementing the occurrence counter of the term;  see Paragraph 0077, for details on ; 
and recompiling the language model based on the term in context (Paragraph 0052, mention of re-training of language model being performed regularly).
Baum fails to specifically teach the claimed limitation of:
 “passing the term in the new context to a human for determination if the term should be added to a training example in the new context for retraining the data model; ”
	Luis does teach the claimed limitation of passing the term in the new context to a human for determination if the term should be added to a training example in the new context (Fig 2 and Paragraph 0022-0023, where user feedback is received for unrecognized term to check if the term should be updated in the existing ontology). Luis is considered analogous to the claimed invention because it is also aimed towards textual data examination for terms and relating concepts that are present in the ontology to create a hierarchy of terms relating to appropriate context. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to have modified Baum to incorporate human feedback system for unrecognized term so that appropriate context is assigned to the term. The presented model by Luis provide effective way of updating ontologies (Paragraph 0058). Furthermore, one of ordinary skill in the art would have recognized that result of the combination was predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex lnc., 82 USPQ2D 1385 (U.S. 2007).
	As seen in the claim set, claims 1 and 12 cover similar scope of invention. However, claim 1 is a computer product claim while claim 12 is a method claim. Claim 12 method of using, correspond with 
	Regarding claims 2 and 13, Baum in view of Luis teaches the computer program product of claim 1 and the method of claim 12, the method further comprising, if the term is not in the data model, determining a frequency of appearance of the term and, when the frequency reaches a predetermined threshold, adding the term to the training example as the term appears in context (Baum, Paragraph 0060-0066 and 0077, show the threshold being used to whether to increment the occurrence counter or to insert it into the context with single occurrence).
	Regarding claim 4 and 15, Baum in view of Luis teaches the computer program product of claim 1 and the method of claim 12, the method further comprising deleting known terms from the data model if the frequency of use of the known term in the known context falls below a predetermined threshold (Baum, Paragraph 0061-0064, mention of discarding the n-gram if it does not meet the threshold).
	Regarding claim 5 and 16, Baum in view of Luis teaches the computer program product of claim 1 and the method of claim 12, wherein the threshold for adding a term to the training model is met is determined automatically based on predetermined values stored in a digital storage device (Baum, Paragraph 0054-0066; as seen in Paragraph 0063 and following equation, prominence score is found using source specific language model, Ls, as context, paragraph 0059. This score is then compared with threshold).
	Regarding claims 6 and 17, Baum in view of Luis teaches the computer program product of claim 1 and the method of claim 12, wherein the term is passed to a human only when the term in the new context meets a predetermined threshold based on parameters of an existing ontology (Luis, Figure 2, Paragraph 0020, lines 8-28, show the unrecognized term being found while comparing to existing ontology and sent to user feedback step, Paragraph 0022-0023. Here the comparing the text . Luis is considered analogous to the claimed invention because it is also aimed towards textual data examination for terms and relating concepts that are present in the ontology to create a hierarchy of terms relating to appropriate context. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to have modified Baum to incorporate human feedback system for unrecognized term found using the existing ontologies so that appropriate context is assigned to the term. The presented model by Luis provide effective way of updating ontologies (Paragraph 0058). Furthermore, one of ordinary skill in the art would have recognized that result of the combination was predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex lnc., 82 USPQ2D 1385 (U.S. 2007).
	Regarding claim 7 and 18, Baum in view of Luis teaches the computer program product of claim 1 and the method of claim 12, wherein the business-related textual data comprises social media texts, customer support emails, and/or other business related social media and/or emails (Baum, Paragraph 0083, line 5-9).
	Regarding claim 8 and 19, Baum in view of Luis teaches the computer program product of claim 1 and the method of claim 12, wherein the n-grams comprise unigrams (Baum, Paragraph 0059, line 1-5)
	Regarding claim 9 and 20, Baum in view of Luis teaches the computer program product of claim 1 and the method of claim 12, wherein the n-grams comprise bigrams (Baum, Paragraph 0059, line 1-5).
	Regarding claim 10 and 21, Baum in view of Luis teaches the computer program product of claim 1 and the method of claim 12, wherein the n-grams comprise a contiguous sequence of n items in the business-related textual data, wherein n is a positive integer (Baum, Paragraph 0059-0061 .
Claim 3, 11, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (Document ID: US-20160217128-A1) in view of Luis (Document ID: US-20160078016-A1) in view of Ajmera (Document ID: US-20160117386-A1).	
Regarding claim 3 and 14, Baum in view of Luis teaches the computer program product of claim 1 and the method of claim 12. However, fails to specifically mention the claimed limitation of the method further comprising ignoring terms that do not meet the predetermined threshold.
Ajmera does teach the claimed limitation of ignoring terms that do not meet the predetermined threshold (As seen in fig 4 and Paragraph 0068, if the iteration of the term is less than the threshold, nothing occurs and the process returns back to initial step). Ajmera is considered analogous to the claimed invention because it is also aimed towards textual data examination for terms relating contextual characteristic given a corpus. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to have modified Baum in view of Luis to incorporate teachings of Ajmera to ignore terms if they don’t match certain threshold. The method shown in fig 4 by Ajmera help in achieving positive result in entity set expansion, performing well on diverse domain (Paragraph 0062).
Regarding claim 11 and 22, Baum in view of Luis teaches the computer program product of claim 1 and the method of claim 12, wherein the n-grams comprise a contiguous sequence of n items in the business-related textual data (Baum, Paragraph 0059-0061 mention of n-gram comprises of unigram, bigram, and trigram. Paragraph 0061, shows a sequence of n words being positive). Baum does 
Ajmera does teach the claimed limitation of n-gram comprises of contiguous sequence that has n greater than two (Fig 5 and 9; Paragraph 0071, 0076 and 0092-0093; as seen in Fig 9, example of n-gram model that comprises of trigram has word sequence more than two).  Ajmera is considered analogous to the claimed invention because it is also aimed towards textual data examination for terms relating contextual characteristic given a corpus. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to have modified Baum in view of Luis to incorporate n-gram model such as trigram that cover 3 contiguous word sequence as taught by Ajmera. Furthermore, one of ordinary skill in the art would have recognized that result of the combination was predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex lnc., 82 USPQ2D 1385 (U.S. 2007).
Conclusion
The analogous prior art made of record and not relied upon is considered to applicant’s disclosure.
(Document ID: US-9818400-B2) teaches discovering of trending terms not yet found in the vocabulary for language model probability.
Alexe (Document ID: US-9633009-B2) teaches normalization on term of interest and ontology processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL P. KARELIA whose telephone number is (571)272-4377. The examiner can normally be reached Monday-Friday 6:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL PIYUSHKUMAR KARELIA/Examiner, Art Unit 2659                                                                                                                                                                                                        
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659